                 Case 2:20-cv-19047-KM-ESK Document 12 Filed 01/21/21 Page 1 of 2 PageID: 97
       Ltr to Pltf re




                                                       State of New Jersey
PHILIP D. MURPHY                                    OFFICE OF THE ATTORNEY GENERAL                                     GURBIR S. GREWAL
    Governor                                      DEPARTMENT OF LAW AND PUBLIC SAFETY                                    Attorney General
                                                            DIVISION OF LAW
SHEILA Y. OLIVER                                               25 MARKET STREET                                        MICHELLE L. MILLER
   Lt. Governor                                                   PO Box 116                                                 Director
                                                           TRENTON, NJ 08625-0116




                                                             January 21, 2021

          VIA ECF

          The Honorable Kevin McNulty, U.S.D.J.
          United States District Court for the District of New Jersey
          Martin Luther King Building & U.S. Courthouse
          50 Walnut Street
          Newark, New Jersey 07101

                        Re:    Smith & Wessson Brands, Inc. v. Gurbir S. Grewal, et al.
                               Docket No. 20-cv-19047-KM-ESK


          Judge McNulty:

                  This office represents the defendants in this matter, New Jersey Attorney
          General Gurbir S. Grewal and the New Jersey Division of Consumer Affairs
          (“Defendants”). The complaint in this matter seeks both declaratory and injunctive
          relief with respect to the enforcement of an administrative subpoena issued on October
          13, 2020. Defendants have advised Plaintiffs of an intent to file a motion to dismiss
          this action, and counsel for the parties have since conferred and cooperatively reached
          an agreement as to a proposed briefing schedule to present jointly to the Court related
          to that motion. This letter sets forth what the parties jointly propose to the Court as a
          briefing schedule. If this proposal meets with the Court’s approval, the parties
          respectfully request that the Court approve it by endorsing this letter, “So ordered.”




                                   HUGHES JUSTICE COMPLEX• TELEPHONE: 609-292-7922 • FAX: 609-633-8702
                              New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
Case 2:20-cv-19047-KM-ESK Document 12 Filed 01/21/21 Page 2 of 2 PageID: 98

                                                                       January 21, 2021
                                                                                 Page 2


       Defendants propose to file their initial motion to dismiss on or before February
22, 2021, with Plaintiffs’ initial opposition due on or before April 5, 2021. Defendants
would have through April 26, 2021, to submit any reply papers. Plaintiffs have indicated
a desire for the opportunity to file a surreply submission, and Defendants have indicated
their consent to such a filing, which would be due on or before May 10, 2021, and
would be limited to fifteen pages.

      Thank you for your kind consideration of this submission.

                                  Respectfully submitted,

                                  GURBIR S. GREWAL
                                  ATTORNEY GENERAL OF NEW JERSEY


                            By:/s/ Robert J. McGuire
                                 Robert J. McGuire
                                 Deputy Attorney General

cc: All counsel (via ECF)
